Citation Nr: 0819611	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  05-08 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for chronic fatigue syndrome (CFS).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1990 to July 1993.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.  These matters were previously before the 
Board in August 2007 and were remanded for further 
development.  

In May 2007, the appellant testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record. 


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's CFS 
is manifested by fatigue, headaches, muscle aches, and 
cognitive impairment, which are not so severe as to restrict 
routine daily activities to 50 to 75 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least four but less than six weeks 
total per year. 

2.  The veteran's service-connected disabilities are 
headaches, rated as 10 percent disabling from May 18, 2001, 
and 30 percent disabling from June 30, 2003; fibromyalgia, 
rated as 20 percent disabling from June 30, 2003; and CFS, 
rated as 20 percent disabling from June 30, 2003, with a 
combined service-connected disability rating of 10 percent 
from May 18, 2001, and 60 percent from June 30, 2003.  

3.  There has been no demonstration by competent clinical 
evidence of record that, at any time during the rating period 
on appeal, the veteran's service-connected disabilities 
precluded him from maintaining substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for CFS have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.88b, Diagnostic Code 6354 (2007).

2.  The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.17, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

In this case, the veteran is appealing the initial rating 
assignment as to his CFS.  In this regard, because the 
September 2004 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the September 2004 initial rating determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The April 2006 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for rating the 
CFS disability at issue (38 C.F.R. § 4.88b, DC 6354), and 
included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial evaluation that the 
RO had assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.  

With regard to the TDIU claim, the veteran was issued VCAA 
notice letters in July 2003, May 2004, December 2005, March 
2006 and August 2007.  These letters advised the veteran of 
the information and evidence necessary to substantiate the 
TDIU claim, as well as the distribution of responsibility 
between him and VA in obtaining such information and 
evidence.  He was also requested to provide any pertinent 
information in his possession to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the TDIU claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices. Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims, to include testimony at 
a videoconference hearing.  The Board has carefully reviewed 
his statements and testimony and concludes that there has 
been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

I.  Increased rating- CFS

The veteran contends that his CFS is worse than initially 
evaluated and it warrants an increased initial rating.

The veteran was originally denied service connection for CFS 
in a June 2002 rating decision that was not timely appealed.  
See Board decision and remand, dated in August 2007.  The 
September 2004 rating decision on appeal granted service 
connection for CFS and assigned a 10 percent rating, 
effective June 30, 2003.  The April 2006 statement of the 
case Decision Review Officer's decision increased the initial 
evaluation for CFS to 20 percent, also effective June 30, 
2003.

Under Diagnostic Code 6354, a 20 percent evaluation is 
warranted when there is evidence that the fatigue symptoms 
are nearly constant and restrict routine daily activities by 
less than 25 percent of the pre-illness level, or; wax and 
wane, resulting in periods of incapacitation of at least two 
but less than four weeks total duration per year.  A 40 
percent disability rating is warranted where there is 
debilitating fatigue, cognitive impairments, or other 
impairments such as inability to concentrate, forgetfulness, 
confusion or a combination of other signs and symptoms, which 
are nearly constant and restrict routine daily activities to 
50 to 75 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least four 
but less than six weeks total per year.  For the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354, 
Note.

A report of a VA examination conducted in October 2007 
indicated that the veteran's claims file and Computerized 
Patient Record System records were reviewed.  At this 
examination, the veteran complained of being constantly tired 
with headaches of varying severity and degree.  He also 
reported an inability to get restful sleep.  Additionally, he 
reported muscle and join pain.  The examination report 
indicated that there was no medical evidence of hospital or 
emergency room visits since 2003.  It was also noted that the 
veteran was working for a judge as a clerk part time for two 
years.  It was indicated that, at Hines VA in Chicago in 
2001, the veteran had reported that he had incapacitation for 
several weeks for CFS and inability to sleep.  It was also 
reported that in 2003 he was incapacitated for several months 
for the same reason and was terminated from his job.  The 
veteran further stated that he was diagnosed with cognitive 
impairment in July 2005.  

Upon physical examination, the VA examiner noted that the 
veteran was not under acute distress, aggressive and 
agitated.  The veteran was alert and oriented x3.  He was 
also aware of latest news.  There was no evidence of memory 
loss or cervical/axillary lymphadenopathy.  The VA examiner 
noted that the veteran was taking medications for migraine 
headaches and CFS.  Regarding fatigue, the veteran reported 
constant fatigue for more than 24 hours after exercise along 
with migratory joint pains in his wrists, knees, feet, back, 
and hips that are constant at about 5-7/10 (dull and 
throbbing and squeezing pain).  Constant migraines were also 
noted.  The examination report indicated that no new 
diagnostic tests were ordered, but the report included a 
review of the results from a sleep study from 2005 and a CT 
of the head also from 2005.  The sleep study revealed the 
presence of continuous loud snoring provoking marked sleep 
fragmentation suggesting a diagnosis of obstructive sleep 
apnea.  The impression of the 2005 CT of the head was a 
normal study.  The 2007 VA examiner's diagnosis was CFS.

A review of VA treatment records, dated from July 2004 to 
December 2005, confirmed the veteran's symptoms of fatigue 
and his diagnosis of CFS.  An August 2005 neurology 
consultation revealed that the veteran was alert and oriented 
to time, place, and person.  At that time, it was also noted 
that the veteran's speech, visual fields, and cranial nerve 
examination were all normal.  VA treatment records from June 
2003 to October 2003 also indicated symptoms of CFS, 
including fatigue.  See, e.g., October 2003 VA treatment 
record (indicating fatigue with no recurrence of short-term 
memory difficulties).

A private psychoeducational report of testing conducted in 
August 2005 revealed that the veteran's overall cognitive 
development was in the high-average range relative to his 
same-age peers, with superior working memory abilities and 
significant deficits processing routine visual information 
quickly.  It was noted that his scores on the CAARS suggested 
that his presenting difficulties were not the result of a 
diagnosable attention deficit.  It was further noted that his 
profile of scores on the PAI suggested that he was 
preoccupied with health concerns and had difficulties with 
anger management and affective stability.  The Axis I 
diagnosis was learning disorder, not otherwise specified.

The veteran also underwent a VA examination in July 2004 for 
CFS.  The veteran reported severe fatigue that was constant 
and that he tried to exercise by walking.  The veteran 
related that he has had problems with sleep disturbance and 
with concentration (especially while reading).  The 
examination report indicates that the veteran's routine daily 
activities were restricted due to his CFS.  For example, the 
veteran stated that he had stopped golfing.  The VA examiner 
noted that there were no true incapacitating episodes 
requiring bedrest.  In fact, the examination report indicates 
that the veteran's physician encouraged him to continue 
exercising as best that he can.  It was noted that the 
veteran took continuous medication for his CFS.  

Despite the above clinical evidence, the Board does not find 
that the evidence supports an initial evaluation greater than 
20 percent for the veteran's CFS.  In this case, it is 
undisputed that the veteran experiences hallmark symptoms of 
CFS, to include fatigue, inability to concentrate, headaches, 
and muscle aches, and that these symptoms are nearly 
constant, as evidenced by the veteran's July 2004 and October 
2007 VA evaluations.  However, the criteria for the next-
higher evaluation of 40 percent requires that these symptoms 
either restrict routine daily activities to 50 to 75 percent 
of the pre-illness level, or result in periods of 
incapacitation of at least four but less than six weeks total 
per year.  Indeed, the October 2007 VA examiner noted no 
evidence of memory loss upon objective examination.  Further, 
as of the October 2007 VA examination, the veteran was 
holding a job as a clerk for a judge, albeit part-time.  
Although the veteran has reported that he is constantly 
tired, the Board finds that this and other symptoms of his 
CFS have been contemplated by the current initial evaluation 
and that the evidence does not indicate that the veteran's 
activities have been so severe as to be restricted to 50 to 
75 percent of the pre-illness levels, or that he has been 
forced to bed rest and treatment by a physician, let alone 
for at least four weeks a year as required by the rating 
criteria.  In this regard, the 2007 VA examiner stated that 
there was no medical evidence of emergency room 
visits/hospitalizations or incapacitation.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned 20 percent evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection, there is no basis for staged 
ratings with respect to this claim.  Fenderson, 12 Vet. 
App. at 126.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  TDIU

The veteran contends that his service-connected disabilities 
render him unemployable, thus warranting a TDIU.  See 
Informal claim for TDIU, dated in April 2004.  For the 
reasons that follow, the Board concludes that a TDIU is not 
warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran's service-connected disabilities are headaches, 
rated as 10 percent disabling from May 18, 2001, and 30 
percent disabling from June 30, 2003; fibromyalgia, rated as 
20 percent disabling from June 30, 2003; and CFS, rated as 20 
percent disabling from June 30, 2003.  The combined service-
connected disability rating was 10 percent from May 18, 2001, 
and 60 percent from June 30, 2003.  Thus, the veteran does 
not meet the schedular criteria listed in 38 C.F.R. § 4.16(a) 
at any time during the rating period on appeal.  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  

In this case, the Board finds that the veteran's service-
connected disabilities have not been shown to preclude 
employment consistent with his education and occupational 
experience.  In a VA Form 21-8940, application for increased 
compensation based on unemployability, received in March 
2005, the veteran reported occupational experience as a 
casino pit manager.  The veteran reported he had completed 
four years of college and was attending law school with 
scheduled completion in May 2007.  He reported that he had 
become unemployable in December 2000.  However, this VA Form 
21-8940 indicates that as of March 2005, he was still 
employed with a statistical company, part-time.  The record 
also indicates that the veteran worked in tax preparation and 
as a fraud analyst.  See VA Form 21-8940.  (See also 
Transcript "Tr." at 15-22.)  The record also contains 
several VA Forms 21-4192, requests for employment information 
in connection with claim for disability benefits.  A VA Form 
21-4192 from a casino, dated in December 2005, indicated that 
the veteran worked as a pit floorperson.  It further noted 
that the veteran lasted worked in April 2001 and the reason 
for termination was "self-termination."  Another VA Form 
21-4192, dated in December 2005, noted that the veteran last 
worked in August 2002 for a university as a federal 
work/study student.  It was indicated that the veteran left 
this employment because of health issues, which were not 
specifically listed on the form.  A third VA Form 21-4192, 
dated in December 2005, from a statistical company, indicated 
that the veteran was working in data entry.  At the May 2007 
videoconference hearing, the veteran testified that he was a 
current law clerk for five judges at a county circuit court 
for the past two years.  (Id. at 22.)  The veteran also 
indicated that he was currently employed as a law clerk and 
had recently completed law school.  (Id.)

Regarding the veteran's service-connected fibromyalgia, at 
the May 2007 Board hearing, the veteran has indicated that 
medications taken in the past for relief from symptoms 
related to fibromyalgia had been at least partially 
beneficial.  The reason stated by the veteran for not 
continuing the medications was that the medications produced 
side-effects that interacted with other disability.  (See id. 
at 8-9.)  The Board also notes that VA health professionals 
(for example, a May 2005 VA rheumatologist) have incorporated 
an exercise regimen into the veteran's fibromyalgia treatment 
plan.  The Board also notes that clinical findings from VA 
medical records dated in May 2005 and December 2005 revealed 
that the musculoskeletal system had, at least on those days, 
no focal tenderness.  

Regarding the veteran's service-connected headaches, at a 
September 2003 VA neurological examination, the veteran 
stated that he had daily, intense, constant pressure in the 
front of his head.  He also complained of a burning, searing 
type of headache that occurred once or twice a week that 
required him to lie down for a few hours.  If at work, the 
veteran would just "push himself through" the headaches and 
keep working.  Physical examination revealed that cranial 
nerves II through XII were intact.  The diagnosis was 
tension-type headaches and migraine headaches controlled with 
Naprosyn.

At an August 2005 VA neurological consultation, the veteran 
complained of two types of headaches.  One was a constant 
headache that he had when he woke up and when he went to bed.  
The other type of headache he would have once or twice a week 
that was throbbing and associated with nausea and 
photophobia.  He indicated that he was on multiple 
medications for his headaches.  It was noted that a July 2005 
CT scan of the head was normal.  Neurologic, motor system, 
and sensory examination were all normal.  The impression was 
mixed muscle tension and migraine headaches with normal 
neurological examination.

At his May 2007 Board hearing, the veteran stated that he had 
headaches on a daily basis.  He stated that his headaches 
limited his cognitive abilities and made his job as a law 
student particularly difficult.  He had what he described as 
prostrating headache attacks on an average of over once a 
week.  The veteran observed that as he had been dealing with 
headaches for a long time he had tended to minimize their 
influence on his life because he had learned to manage them.  
He did note, however, that at their most severe stage his 
headaches would force him to lie down.  He stated that he 
would not often have to lie down (approximately once a week), 
as through sheer stubbornness and with the help of 
medications he had learned to manage the situation.  

Regarding the veteran's service-connected CFS, the Board 
refers to the above discussion (in Part I of this decision) 
concerning the status of this disability.

The Board also notes an April 2001 letter determination of 
the Illinois Department of Employment Security finding the 
veteran eligible for benefits.  It was noted that the veteran 
left work at the casino because the employer demoted him 
substantially in both duties and wages.  The letter 
determination noted that the acts of the employer rendered 
the work unsuitable for the veteran, and thus his voluntary 
leaving was with good cause.  The Board notes that this 
evidence does not contain any competent opinions relating the 
veteran's inability to work to his service-connected 
disabilities.  The record also contains a letter from Bank 
One to the veteran, dated in June 2003, indicating his 
employment had been terminated on the grounds of absenteeism 
due to an unapproved medical leave.  Again, this letter did 
not contain a competent opinion relating the veteran's 
absenteeism due to medical leave for his service-connected 
disabilities. 

After conducting an examination for CFS in October 2007, the 
VA examiner noted that per the veteran's history, he has 
constant fatigue and is unable to hold any job due to his 
symptoms as he has recurrent incapacitating episodes and has 
to go to the ER.  Despite this, the VA examiner commented 
that after a thorough review of the claims file and 
Computerized Patient Record System records, that there was no 
medical evidence of ER visits/hospitalizations or 
incapacitation due to his service-connected CFS.  It was also 
noted that the veteran has a college education and had been 
going to law school.  The VA examiner then opined that the 
veteran is not unemployable solely based on his service-
connected disabilities without regard to his age or other 
disabilities.

Based on the foregoing, the Board finds that the veteran is 
not precluded from securing and maintaining substantially 
gainful employment, consistent with his education and 
occupational experience, due to his service-connected 
disabilities.  The Board acknowledges the veteran's 
contentions that he cannot work due to his service-connected 
disabilities.  The Board notes that the veteran and other lay 
persons are competent to make factual observations, but 
specialized training and knowledge are necessary to make 
competent medical conclusions.  As such, the veteran's 
contentions are at odds with the objective medical evidence 
of record that shows that the veteran has no exceptional or 
unusual factor associated with his service-connected 
disabilities that render the regular schedular standards 
impracticable.  The Board places less weight or probative 
value on the veteran's statements concerning the effect the 
symptoms of his service-connected disabilities have on his 
ability to secure and maintain gainful employment than it 
does on the objective medical reports.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, to the extent that his service-connected disabilities 
cause occupational impairment, the Board finds that the 
veteran is appropriately compensated by the current combined 
rating of 60 percent.  The veteran's situation does not 
present such an exceptional or unusual disability picture as 
to warrant entitlement to a TDIU on an extraschedular basis.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a TDIU and, as such, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating in excess of 20 percent for 
chronic fatigue syndrome is denied.

Entitlement to TDIU is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


